Citation Nr: 1808371	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative joint disease, right shoulder with a history of bursitis (dominant).

2. Entitlement to a rating in excess of 20 percent for degenerative joint disease, left shoulder with a history of bursitis (non-dominant).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the appeal.

The Veteran was most recently afforded a VA examination in July 2016.  At the time, the examiner noted that the Veteran had abnormal or outside of normal range of motion when measuring flexion and abduction measured at 0 to 75 degrees (normal range is 0 to 180 degrees).  The examiner reported that pain was noted on the exam and causes functional loss during both flexion and abduction, and that there is localized tenderness to palpation anteriorly.  However, the examiner did not note the degree at which pain starts when examining the Veteran's range of motion.  The Board therefore, cannot properly assess the level of functional impairment caused by the service connected disabilities.  

Upon review of the evidence of record including VA and private medical treatment records, the Board also notes that there is no evidence of record providing measurement of where pain starts within the range of motion testing.

Considering the above, the Board finds that a new VA medical examination as to the level of severity of the Veteran's bilateral shoulder disability is needed prior to deciding the issue.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the current level of severity of the service connected bilateral shoulder disability.  The examiner should provide ranges of motion to include at what degree of motion pain starts.  This testing should include range of motion testing after repetitive motion, on passive and active, and on weight bearing and non-weight bearing.  The examiner should describe any functional limitations due to the left shoulder and right shoulder disabilities.  A complete rationale for all opinions rendered must be provided.  

The claim file must be made available to the examiner for their review and the report must indicate that the record was reviewed.  All indicated tests and studies should be completed.

2. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report(s) and opinion(s) comply with the Board's remand instructions.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


